            Case 0:20-cv-00195-SWS Document 2 Filed 10/21/20 Page 1 of 9


                                                                                        Fr EO
                                                                                _y-S. OlSTRICr COURT
JESSICA RUTZICK                                                                 DISTRICT OF WYOMING'
Bar No. 6-3126
Jessica Rutzick. & Associates, P.C.                                            2C200CT2I AHii:|8
Post Office Box 1867
Wilson, WY 83014                                                                                    clerk
(307) 733-8140
(307) 733-8139 (facsimile)
irutzick@.rutzicklaw.com



                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF WYOMING



KHAN HOWARD JOHNSON, LLC

                       Plaintiff,
vs.                                                 Civil Action No. '20'C\I~{

STATE FARM FIRE AND
CASUALTY COMPANY


                       Defendant.




                              COMPLAINT AND JURY DEMAND



       COMESNOW Plaintiff, by and through counsel, and for its Complaint against State Farm

Fire and Casualty Company, states and alleges as follows:

                                         Jurisdiction


       1.      Plaintiffis a Wyoming limited liability company with its primary place of business

in Campbell County, Wyoming and in the business of owning and operating the Howard Johnson

Hotel in Gillette, Wyoming.

       2.      Defendant State Farm Fire and Casualty Company, (hereinafter "State Farm"), is

an Illinois insurance company licensed to do business in Wyoming and is doing business in the

State of Wyoming.
             Case 0:20-cv-00195-SWS Document 2 Filed 10/21/20 Page 2 of 9




        3.      As an insurer licensed to do business in Wyoming, Defendant State Farm, its

officers, directors, employees and agents, is charged with knowledge of the laws of the State of

Wyoming, more particularly those laws pertaining to the business of insurance including statutory,

regulatory and common law obligations.

       4.       Jurisdiction is vested in this Court by diversity through 28 U.S.C. § 1332. The

amount in controversy exceeds $75,000.00 and is sufficient to invoke the jurisdiction ofthis Court.

       5.       The acts or omissions giving rise to the Plaintiffs claims against Defendant

occurred in Wyoming. Accordingly, venue is proper in this Court.

                           Facts Common to a l l Causes of Action


       6.       At all times relevant hereto. Plaintiff Khan Howard Johnson, LLC., (hereinafter

"Khan"), owned and operated the Howard Johnson Hotel in Gillette, Wyoming.

       7.       At all times relevant hereto. Khan held a commercial insurance policy. Policy

Number 90-BD-Z277-5 issued by State Farm (hereinafter the "Policy") that provides for the

replacement cost of all damaged property in the event of a covered loss.

       8.       The Policy covers losses incurred as a result of hail damage.

       9.       On July 17,2019 a large hail storm occurred in Gillette, Wyoming.

       10.      The tile roof on the Howard Johnson Hotel suffered significant damage as a result

of the hail storms, as well as interior flooding and damage to the exterior siding and roof.

       11.      Khan submitted timely submitted a claim to State Farm.

       12.      The deductible for this claim is $5,000.00.

       13.      The Policy states in pertinent part:

                4.     Loss Payment In the event of loss covered by this policy:



                                 Khan Howard Johnson LLC v. State Farm
                                              Complaint
                                               Page 2
          Case 0:20-cv-00195-SWS Document 2 Filed 10/21/20 Page 3 of 9




                        a.     We will give notice, within 30 days after we receive the sworn
                statement of loss, of our intent to settle the loss according to one of the following
                methods:
                                (1)    Pay the value of lost or damaged property as determined in
                the Valuation Condition shown in the applicable coverage form;
                               (2)     Pay the cost of replacing or repairing the lost or damaged
                property, plus any reduction in value of repaired items;
                               (3)    Take all or any part of the property at an agreed or appraised
                value; or
                               (4)       Repair, rebuild or replace the property with other property of
                like kind and quality.

        14.     The policy also covers lost business income resulting from the loss.

        15.     State Farm prepared an estimate of the cost to repair and replace the damaged

building and personal property in the amount of $884,410.53.

        16.     State Farm's loss summary for the damage to the buildings applies depreciation in

the amount of $82,088.29.

        17.     State Farm calculated the total loss to the buildings in the amount of $802,322.23.

        18.     State Farm calculated the loss of income in the amount of $64,539.00.

        19.     Khan requested a contractor. Premier Systems, Inc., to calculate the loss. Premier

Systems, Inc. calculated the cost to repair and replace the damaged property in the amount of

$1,320,237.01. This calculation does not include loss of income.

        20.     Khan began remediation, repair and remediation work immediately following the

hail storm.


        21.     State Farm paid Khan $474,170.54 on September 30,2019 for temporary repair and

initial water mitigation.

       22.      State Farm paid Khan $323,151.69 for losses to the interior and mitigation and

$59,782.00 for loss of income on March 2, 2020.

       23.     Khan initiated repairs to the building immediately after the hail event.

                                Khan Howard Johnson LLC v. State Farm
                                               Complaint
                                                Page 3
            Case 0:20-cv-00195-SWS Document 2 Filed 10/21/20 Page 4 of 9




       24.      Before the State Farm payments. Khan incurred significat out of pocket costs to

repair the building.

       25.      Khan has incurred costs to replace and repair the damaged property in the amount

of $1,121,610.01 as of August 17,2020. The hotel repair and replacement is not yet complete.

       26.     Khan calculated the loss of income in the amount of $291,168.00

       27.     The difference between the parties in terms of the cost to repair and replace the loss

is over $550,000.00.

       28.     Khan is unable to pay an invoice in the amount of $339,723.93 from Servpro, who

provided flood mitigation to the roof and interior of the hotel. Servpro his filed an action in the

State District Court to collect payment on the invoice.

       29.     The owner of Khan has had to take money from his savings account and borrow

money from his other businesses in order to pay for the costs of repair and replacement of the

damaged property.

       30.     Khan's loss of income continues to grow as a result of Khan's inability to quickly

and efficiently repair and replace the damaged property.

       31.     The Policy provides in pertinent part:

       SECTION I - CONDITIONS
       1.      Property Loss Conditions
               b.     If we and you disagree on the value of the property or the amount of loss,
       either may make written demand for an appraisal of the loss. In thds event, each party will
       select a competent and impartial appraiser. Each party will notify the other of the selected
       appraiser's identity within 20 days after receipt ofthe written demand for an appraisal. The
       tow appraisers will select an umpire. If the appraisers cannot agree upon an umpire within
       15 days, either may request the selection be made by a judge of a court having jurisdiction.
       The appraisers will state separately the value of the property and amount of loss. If they
       fail to agree, they will submit their differences to the umpire. A decision agreed to by any
       two will be binding. Each party will:
                (1)     Pay its chosen appraiser; and
                (2)     Bear the other expenses of the appraisal and umpire equally.

                               Khan Howard Johnson LLC v. State Farm
                                             Complaint
                                              Page 4
           Case 0:20-cv-00195-SWS Document 2 Filed 10/21/20 Page 5 of 9




         If there is an appraisal, we will still retain our right to deny the claim.

         32.     On September 23, 2020, Khan's representative invoked the appraisal provision in

the policy and communicated that to State Farm.

         33.     State Farm responded that "State Farm is not in a position to accept or reject the

appraisal demand," because "the specific items, or points ofdisagreement, remain to be identified."

         34.     Khan provided State Farm with the Premier estimate on or around October 24,

2019.


         35.     State Farm's estimate is dated February 29, 2020.

         36.     OnJuly 29'*^, 2020 Khan's owner, Zanfar Khan, submitted to anExamination Under

Oath called for by State Farm.

         37.     Mr. Khan stated under oath that State Farm had not paid enough to cover the losses.

State Farm's adjuster did not consider evidence of fiimiture damage, although Plaintiff did suffer

fiimiture damage.

         38.     State Farm did not pay for losses to the interior of the property resulting fi-om the

hail storm and related flooding to the interior of the hotel.

         39.    Mr. Khan stated under oath a variety of points of disagreement between Khan and

State Farm regarding the calculation and payment of this loss.

         40.    The Policy requires insureds to submit a proof of loss within 60 days after State

Farm requests it. The Policy states that State Farm will supply the insured with the necessary

forms.


         41.    Upon informationand belief, State Farm did not send Khan the necessaryforms for

Khan to provide State Farm with a proof of loss.


                                  Khan Howard Johnson LLC v. State Farm
                                                Complaint
                                                 Page 5
             Case 0:20-cv-00195-SWS Document 2 Filed 10/21/20 Page 6 of 9




        42.       The Policy provides that "at our request, give us complete inventories of the

damaged and undamaged property. Include quantities, costs, values and amount of loss claimed.

        43.       Plaintiff provided State Farm with this information regarding the interior damage

on April 11,2020.

        44.       Plaintiff is unable to complete repairs to the hotel without sufficient insurance

benefits from State Farm.

        45.       State Farm has not provided the necessary insurance benefits to complete repairs

the hotel.


        46.       Defendant has not adjusted Plaintiff's claim in good faith and fair dealing.

        47.       Defendant's improper conduct evidenced in the handling of Plaintiffs claim for

property damage includes, but is not limited to:

              a. Failing to treat Plaintiffs interests with equal regard as it does its own interests and
                 making its claims handling experience an adversarial process;

              b. Failing to abide by the terms and conditions in the Policy;

              c. Failing to properly consider and analyze Plaintiffs submissions supporting the
                  claim;

              d. Failing to conduct a full and fair investigation of Plaintiffs claims;

              e. Intentionally failing to fulfill the fimdamental purpose of insurance coverage;

              f   Intentionally benefiting from the adverse consequences to Plaintiff by Defendant's
                  tactics of delay and denial.

                                       First Claim for Relief
       Breach of the Duty of Good Faith and Fair Dealing - Denial of Benefit

        48.       Plaintiff realleges each and every allegation previously set forth in this Complaint

as if set forth herein in full.




                                   Khan Howard Johnson LLC v. State Farm
                                                Complaint
                                                 Page 6
           Case 0:20-cv-00195-SWS Document 2 Filed 10/21/20 Page 7 of 9




        49.      A special relationship resulting from unequal bargaining power arises between the

parties to an insurance contract.

        50.      A breach of the duty of good faith and fair dealing rises to the level of a tort in the

context of the dealings between the parties to an insurance contract.

        51.      Plaintiff had a policy of insurance underwritten by State Farm.

        52.      Plaintiff is an insured under the policy and is entitled to claim benefits directly

under the policy.

        53.      Defendant denied payment of benefits that were owed to Plaintiff under the policy

without a reasonable basis for doing so.

        54.      Defendant acted with the knowledge of, or in reckless disregard of, the absence of

a reasonable basis to deny payment of benefits.

        55.      Defendants' acts and omissions in this regard constitute willful and wanton

misconduct.


        56.      Defendants' conduct caused Plaintiff damages in an amount to be proven at trial.

                                     Second claim for relief
                                       Breach of Contract


        57.      Plaintiff realleges each and every allegation previously set forth in this Complaint

as if set forth herein in full.

        58.      The Policy is a lawfully enforceable contract between the parties.

        59.      Defendant unjustifiably failed to timely perform the promises made in the Policy,

including, but not limited to, failing to consider the replacement cost of the damaged property for

purposes of paying benefits; applying depreciation in its calculation of benefits in violation of the

Policy terms; and refusing to engage in an appraisal in contravention of the Policy terms.


                                  Khan Howard Johnson LLC v. State Farm
                                               Complaint
                                                Page 7
           Case 0:20-cv-00195-SWS Document 2 Filed 10/21/20 Page 8 of 9




        60.      Plaintiff was damaged as a result of Defendant's breach of the terms of the Policy

in an amount to be proven at trial.


                                      Third Claim for Relief
                                    Statutory Attorney's Fees


        61.      Plaintiff realleges each and every allegation previously set forth in this Complaint

as if set forth herein in full.

        62.      Defendant violated the provisions of W.S. §26-15-124(c) by unreasonably and

without cause refusing the pay the full amount ofPlaintiffs claim which are covered by the Policy.

        63.      As a result, Plaintiff is entitled to reasonable attorney's fees and interest as set forth

in W.S. §26-15-124(c).



                                          Prayer For Relief


        Wherefore Plaintiff prays that judgment in an amount sufficient to invoke the

jurisdiction of theCourt beentered against Defendants under allclaims for relieffor the following

elements of loss and damage:

                 a.       Present value of all benefits due under the Policy;

                 b.      Punitive damages in an amount to be proven at trial;

                 c.      Pre and post-judgment interest;

                 d.      Reasonable attorney's fees pursuant to W.S. §26-15-124(c) in an amount to

        be proved at trial;

                 f       All other loss and damage caused by Defendant's wrongful denial of

        benefits which Plaintiff is able to prove at trial.



                                  Khan Howard Johnson LLC v. State Farm
                                                 Complaint
                                                  Page 8
  Case 0:20-cv-00195-SWS Document 2 Filed 10/21/20 Page 9 of 9




       g.      All loss and damaged caused by Defendant's breach of contract in an

amount to be proved at trial.

       Dated this 19^'' day of October, 2020.


                                      Khan Howard Johnson, LLC
                                      Plaintiff


                                      Jessica Rutzick
                                      Jessica Rutzick & Associates, P.C.
                                      Post Office Box 1867
                                      Wilson, WY 83014
                                      (307) 733-8140
                                      (307) 733-8139 (facsimile)
                                      Bar No. 6-3126




                                By:
                                      Jessica Rutzick




                        Khan Howard Johnson LLC v. State Farm
                                      Complaint
                                       Page 9
